181 F.2d 1010
Theodore DONAY, Appellant,v.UNITED STATES of America, Appellee.
No. 11088.
United States Court of Appeals Sixth Circuit.
May 4, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Arthur F. Lederle, Judge.
Wilbur V. Keegan, Detroit, Mich., Theodore H. Fernholz, Detroit, Mich., for appellant.
Edward T. Kane and Kenneth Smith, Detroit, Mich., for appellee.
Before HICKS, Chief Judge, and SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and arguments of counsel, and upon consideration thereof there appears to be no reversible error upon the record,


2
It is therefore ordered and adjudged that the judgment appealed from, entered in the District Court on September 19, 1949, overruling appellant's motion and petition to vacate and set aside the judgment entered on October 8, 1943, cancelling the United States citizenship of appellant, be and the same is in all things affirmed.